It is an honour for me to convey to Mr. Hollai on 
behalf of the Gabonese delegation and on my own 
behalf, our warmest congratulations on his 
election to the presidency of the thirty-seventh 
session of the General Assembly. Aware as we are 
of his wealth of diplomatic experience and his 
brilliant qualities, to which all previous 
speakers have paid a tribute, I am convinced that 
under his enlightened, fair and balanced 
guidance, our work will be conducted in an 
atmosphere of calm and dignity and will yield 
useful results, thus living up to our 
expectations. I should therefore like to assure 
him at that the Gabonese delegation will always 
be ready to co-operate with him in any way he 
wishes, to assist in achieving his goals. To Mr. 
Kittani, Deputy Foreign Minister of Iraq, 
President of the thirty-sixth session of the 
General Assembly, I wish to say how highly we 
esteem his judiciousness, effectiveness and sense 
of moderation which he demonstrated throughout a 
tenure of office during which he had to deal with 
many difficult and delicate questions within the 
framework of a seriously declining international 
situation. The Government of Gabon has already 
had occasion to convey its official 
congratulations to Mr. Perez de Cuellar, the new 
Secretary-General, on his election to the chief 
office of the Organization. r wish here to repeat 
our profound satisfaction at his appointment, 
which is an honour not only to Peru but also to 
the whole third world, and to assure him once 
again that he can always count on the Gabonese 
Government for the necessary understanding and 
support in the accomplishment of his difficult 
and delicate task.

130. There is now a well-established tradition 
that we, the representatives of Member States, 
should meet here each year to review the 
international situation. By evaluating the 
accomplishments since the last session and 
exchanging views on future prospects, we attempt 
to define together the objectives to be attained 
and the tasks to be performed for the coming 
period.

131. The thirty-seventh session of the General 
Assembly has opened in a very dramatic climate, 
marked by the tragic events in Lebanon, the 
fratricidal war between Iraq and the Islamic 
Republic of Iran, the aggression against Angola 
by South Africa, the presence of foreign 
occupation troops in Afghanistan and in Kampuchea 
not to mention other sources of tension which 
imperil security and peace in other parts of the 
world.
132.	The peaceful settlement of conflicts 
through negotiation, the very basis of detente 
and inter-national co-operation, is increasingly 
giving way to the use of naked and blind force, a 
phenomenon that is becoming more and more 
frequent and indeed seems now to be the rule in 
diplomatic practice.

133.	The right of peoples to decide on their 
own destiny, although universally recognized, is 
far from being accepted and applied by those 
Powers which hold sway over them.

134. New forms of political and economic 
domination are emerging and developing, 
aggravating injustice and imbalances, a source of 
tension and conflict which imperil international 
peace and security.

135.	There is no denying that international 
relations are now going through a difficult 
period and the persistence of these tensions and 
conflicts is subjecting the Organization to a 
considerable ordeal and exposing the 
international community to new perils.

136.	In the Middle East the recent invasion of 
Lebanon by Israel with all its disastrous 
consequences has even further complicated a 
situation that was already explosive in that 
region. The recent massacres committed in the 
Palestinian refugee camps in Beirut have filled 
us all with shock and horror. The international 
community has unanimously condemned that odious 
crime, which sounds the death knell of a certain 
morality which hitherto had compelled respect for 
non-combatants' right to life. Let us hope that 
that criminal act will not open the way to a new 
cycle of blind and murderous violence, whose 
first victims are liable to be more innocent 
people.

137. The situation in the Middle East has now become 
so serious that the United Nations, with the 
total support of the great Powers permanent 
members of the Security Council, must more than 
ever before do everything in its power to halt 
war and to look for a comprehensive, just and 
durable solution that will restore peace to that 
sorely troubled region. Such a solution can never 
be based on force and must there-fore be accepted 
by all, because it has become clear that there 
can be no solution to the Middle East crisis if 
it fails to take account of the interests of all 
parties. This entails the restoration by Israel 
of the Arab territories occupied in 1967, the 
participation by Palestinians in the peace 
negotiations, and, of course, all necessary 
international commitments guaranteeing to all the 
right to existence within secure and recognized 
borders.

138.	Furthermore, Gabon is profoundly 
concerned over the bloody and prolonged conflict 
between Iraq and Iran which is jeopardizing peace 
and security in that so sensitive and vital part 
of the world.

139.	On the strength of its close and friendly 
relations with the two States in question, Gabon 
once again appeals to the sense of responsibility 
and real-ism of their leaders to put an end to 
that fratricidal war so that dialogue and 
negotiation may commence, in accordance with the 
spirit of the Charter and the principles of 
non-alignment to which both countries have 
subscribed.

140.	The situation has become even more 
explosive in that part of the world through the 
existence on the borders of Iran of another 
source of tension: Afghanistan, a country rent by 
a terrible internal war.

141. The United Nations must continue its past 
actions and its efforts to secure the withdrawal 
of foreign troops fighting in that country. It is 
only after that withdrawal that the peoples 
concerned will be able freely to express 
themselves and to determine the regime of their 
choice, which alone can guarantee the sovereignty 
of Afghanistan and safeguard its non-alignment.

142. The same applies to Kampuchea, where the 
legal, internationally recognized regime is not 
able to exercise its authority throughout the 
territory because of the presence of foreign 
troops. We wish to encourage the initiatives 
aimed at restoring legitimacy and democracy to 
Kampuchea taken by the free political forces of 
that country as well as by the independent States 
of the region.

143. With regard to the Korean peninsula, the 
division of the country into two distinct 
antagonistic States because of differences in the 
political options of the present regimes is a 
sequel of the cold war of a bygone era, a time of 
confrontation of the rival ambitions of East and 
West. Faithful to its motto-dialogue, tolerance, 
peace-Gabon has always recommended that the two 
parties should sit down at a negotiating table 
and together, without foreign interference, seek 
ways and means of permitting the reunification of 
the country. This position was recently once 
again reaffirmed by the Gabonese head of State, 
El Hadj Omar Bongo, who stated:

"It is through dialogue and dialogue alone, in 
the spirit of the joint communique issued on 4 
July 1972 whereby the two Koreas announced to the 
world their wish to work peacefully for 
unification, that the peninsula will achieve this 
end in the interest of peace and security, rot 
only in Korea but also in the world at large.

144. The violence of the conflicts which we have 
just described b    s its consequence, it would 
appear, that of polarizing and attracting the 
concern of the international community, which 
gives the impression of being less attentive to 
what happens in Africa. Are we to believe that 
the problems of Africa arouse only secondary 
interest and that compassion and fraternal 
solidarity are aroused only by what happens 
outside the black continent?

145. Nevertheless, in Africa people are dying by 
the thousands and continuing to die in the south 
of the continent-in Namibia, Angola and 
elsewhere-because of the aggressive acts of the 
South African racists dictated by their inhuman 
policy of apartheid. In spite of the unanimous 
censure of the inter-national community, in spite 
of the appeals and condemnations of the United 
Nations, the racist Government of Pretoria 
continues imperturbably and I with impunity its 
disgraceful policy of segregation and continues 
to subject the black community to terror and 
violence. Expeditious methods of physical 
elimination have now become common practice. The 
arsenal of unjust laws is constantly being 
strengthened and ever more sophisticated in order 
better to neutralize and subjugate the black 
people, whose sons, within the African National 
Congress and the Pan Africanist Congress, are 
being imprisoned, tortured, martyred and murdered 
every day in their heroic resistance struggle.

146. This heinous policy, which everyone has 
utterly censured and condemned, can be carried on 
only thanks to the massive support of major 
international capital and the proved complicity 
of the Governments of countries which possess in 
South Africa powerful and varied interests. Once 
again we call upon those Governments to cease all 
co-operation with the racist Government of 
Pretoria, in accordance with United Nations 
resolutions, and to exert on that Government all 
appropriate pressure to prevail upon it to 
abandon its apartheid policy and to permit the 
black majority finally to occupy in dignity and 
equality of rights and duties its proper place in 
national life.

147. With regard to Namibia, the South African 
government does not appear to wish to give way 
and to comply with the will of the international 
com-munity. The independence of Namibia, which 
should have been achieved long ago, is constantly 
being postponed from year to year because of the 
refusal by Pretoria to put an end to its illegal 
occupation of that country. The South African 
army, which is meeting with heroic resistance 
from the valiant people of Namibia, is not only 
sowing terror and desolation among the innocent 
civilian population but also attacking, now 
openly, neighbouring countries, particularly 
Angola. It is inadmissible that the great Powers, 
which bear responsibility for peace in the world, 
should countenance this arrogant policy of 
aggression, which is a violation of international 
law and flouts international morality. The 
Governments of the five Western States of the 
contact group must impose on the Pretoria 
Government the settlement plan contained in 
Security Council resolution 435 (1978), which is 
the only valid basis for negotiation.

148. The manoeuvres of Pretoria to justify its 
illegal occupation of Namibia by the presence of 
its forces on the territory of Angola cannot 
possibly deceive anyone, and blackmail aimed at 
establishing a link between the withdrawal of its 
troops from Namibia and the presence of Cuban 
troops in Angola is inadmissible and must be 
rejected. Indeed we are all aware that South 
Africa is illegally occupying Namibia, an 
international Territory under the sovereignty of 
the United Nations, while the Cuban troops are in 
Angola on entirely legal grounds, by virtue of 
agreements negotiated and concluded in full 
independence and liberty by two sovereign States. 
Consequently, there can be no question of linking 
the two facts, and the Governments of the five 
States of the contact groups must make the South 
African government see this. Africa-indeed the 
whole international com-munity-demands that South 
Africa withdraw from Namibia so that the people 
of that country, fighting so heroically, can 
exercise freely its right to self-determination 
and accede to national sovereignty with 
territorial integrity.

149. The United Nations will thus have succeeded 
in putting an end to an anachronistic colonial 
situation that is unacceptable in the world 
today, where all men, all peoples, all countries 
must be free, equal and sovereign.


150. The violence, conflict and war which trouble 
peace and security in the world are all part of 
the absurd logic of man's self-destruction, to 
which the folly of the arms race is inexorably 
leading-an arms race which is assuming a pace and 
proportions that are more and more alarming. The 
continuance of the manufacture and accumulation 
of increasingly sophisticated nuclear weapons and 
other weapons of mass destruction and the 
development of biological and chemical weapons 
with terrifying effects are leading inexorably to 
a wholesale conflagration.

151. This real danger of a planetary catastrophe, 
although everyone is aware of it, is. 
Unfortunately, not sufficient to halt the arms 
race in which the great Powers are engaged. It 
has become commonplace to describe the vast sums 
spent on armaments, just as it has become 
commonplace to denounce the wastage of all the 
resources spent in that way-resources which could 
have been devoted to development needs-but, such 
is man's nature that, blind to the obvious, he 
pursues his course imperturbably, even if it is a 
path that leads to the abyss.

152.	The failure of the second special session 
of the General Assembly on disarmament, held here 
last June, is a sad example of that blindness. At 
that session representatives of the 
non-nuclear-weapon States as at the first special 
session on disarmament, vigorously denounced the 
mad arms race and the wastage of resources and 
urged the great Powers to put an end to the 
policy of over-armament, to abolish weapons of 
mass destruction and to embark on a process 
leading to general and complete disarmament. We 
must recognize, unfortunately. that that appeal 
fell on deaf ears and at that session the 
Assembly was unable to come up with any positive 
measure.

153.	Nevertheless. Gabon believes that we 
should not lose hope and that the efforts already 
begun should be continued, to prevail upon the 
great Powers to adopt a more co-operative 
attitude towards the United Nations which must be 
in a position to play its full and proper role in 
disarmament negotiations.

154.	General and complete disarmament is a 
vital necessity. not only because it will put an 
end once and for all to the ever-growing risk of 
a planetary conflict but also because it will 
free the huge sums of money now being swallowed 
up in the arms race and enable them to be used 
for reviving the world economy which. as we can 
see is today in a state of general collapse.

155.	Indeed many studies undertaken recently 
both by the World Bank and by UNCTAD present a 
very gloomy picture of the economic situation in 
the world. The slowing down of economic expansion 
has spared no region no group of countries 
whatever the level of development or economic 
structure. This slowing down has been 
particularly clear in the' developing countries 
where we have witnessed a sizeable increase in 
unemployment and a significant and constant 
decline in national income.

156.	It is unlikely that the international 
economic situation will make possible any revival 
of growth in the developing countries in the next 
few years. The export of these countries will 
continue to decline until there is a clear 
revival of the economies of the industrialized 
countries. Similarly. the decline in the terms of 
trade, which is reflected in the increase• in the 
prices of capital goods and the decline in the 
prices of commodities, the malfunctioning of the 
inter-national monetary system engendered by the 
abandonment of fixed parities and the increase in 
interest rates, which has now placed an 
intolerable burden on debt servicing, do not give 
grounds for optimism; they are all reasons for 
the general economic recession we can see in the 
developing countries.

157.	The industrialized countries do not seem 
to be concerned about this situation. On the 
contrary, they are multiplying protectionist 
measures in the name of their national interests, 
in flagrant violation of the international norms, 
which are in any case unfavourable to the 
developing countries.

158.	It is to deal with this situation, 
pending a restructuring of the world economy, 
that we have found it necessary to call for an 
increase in bilateral aid, particularly official 
development aid. Similarly, multilateral 
institutions should adopt more flexible methods 
in this regard. It would, for example. be 
desirable that the share of the resources of the 
Inter-national Monetary Fund [IMF] allocated for 
co-operation for developing countries be granted 
on more favourable terms and for the World Bank 
to increase Hs loans to those countries, which of 
course presupposes a strengthening of its means 
of intervention.

159. In my statement to the General Assembly at 
its thirty-sixth session [27th meeting]. I said 
that I placed great hopes in the International 
Meeting" on . Co-operation and Development at 
Cancun, which was supposed to launch the process 
of global negotiations. Unfortunately. those 
negotiations have not yet got under way. and 
millions of people who are calling for the 
establishment of a new international economic 
order fail to understand how this year again 'We 
have been unable to reach an agreement that would 
make it possible for the negotiations to begin. .

160. It is in order to mitigate the effects of 
this momentary failure in the North-South 
dialogue. a failure we all deplore, that the 
developing countries have been trying to organize 
regionally and sub-regionally. In our own 
sub-region, for example, on the initiative of El 
Hadj Omar Bongo, President of the Gabonese 
Republic, 11 heads of State and Government met 
this year in Libreville, Gabon, and, in keeping 
with the spirit of the Lagos Plan of Action;5 
laid the foundations of an economic community -of 
Central African States, an organization that 
should provide us with structures to expand and 
promote trade and economic development among 
member States and stimulate and. consolidate 
regional solidarity and co-operation.

161. This need for solidarity and co-operation, 
noted in the economic plan. has also been felt on 
the cultural• level with just as much force. It 
is clearly a vital imperative in the fight for 
development, fulfilment and assertion of the 
identities of the peoples of these States. which 
have a profound awareness of their common 
identity. That is why in the cultural field 
-again on the initiative of President Bongo-the 
representatives of the States of the Bantu world, 
which embrace some ISO million persons,' met in 
Gabon to attempt more closely to identify the 
cultural dimension of development and to examine 
the possibility of creating an international 
centre for Bantu civilizations, a project agreed 
upon by the UNESCO World Conference on Cultural 
Policies, known as MONDIACULT, held last July in 
Mexico City.

162. In the face of all these problems, all these 
difficulties both economic and political, one 
question naturally arises: how to create a more 
favourable climate for international relations 
and hence how to propose solutions likely to 
satisfy the aspirations of States and peoples.

163. In the view of the Gabonese delegation, the 
United Nations must enjoy increased effective 
support from its Members if it is to become an 
effective instrument in the service of the 
community of nations in the consolidation of the 
independence and sovereignty of all States, the 
safeguarding of international security and the 
strengthening of world peace.
